DETAILED ACTION
Claims 1-16, 33, 34, 37, and 38 are pending.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. In particular, this Application is a national stage of a WIPO application, filed on February 1, 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/30/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear if claims 5 and 13 require a first and second hybrid automatic repeat request process identifier.  Claims 5 and 13 recite, in part, “wherein the first hybrid automatic repeat request process identifier and the second hybrid automatic repeat request process identifier are unique.”  Claims 5 and 13 appear to require the existence of both identifiers.  However, both identifiers are optional in the claims from which they depend – claims 4 and 12.  For example, claims 4 and 12 recite, in part, “the first resource identifier comprises: a first carrier identifier, and/or, a first hybrid automatic repeat request process identifier.”  The presence of an “or” in claims 4 and 12 makes the first and second “hybrid automatic repeat request process identifiers” seem optional.  To clarify this ambiguity, the claim language should be consistent in either explicitly requiring both identifiers or explicitly keeping both identifiers optional.   


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-,4, 6-12, 14-16, 33, 34, 37, and 38  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon (US 2015/0327275).

Regarding claim 1 and 33, Kwon teaches a hybrid automatic repeat request method and a device comprising a processor and memory, applied to a base station supporting multiple carriers, and comprising:
generating a retransmission scheduling instruction in response to receiving failure indication information sent by a user equipment indicating a transmission failure of downlink data on a first carrier of the multiple carriers (para. 23 and 28 of Kwon – UE sends NACK when CRC of received sub-packet is deficient; para. 32 of Kwon – eNB generates DCI format X instruction; figures 6 and 8 of Kwon – downlink data initially transmitted on unlicensed band CC1); and
sending the retransmission scheduling instruction to the user equipment on a second carrier (para. 46 of Kwon – eNB transmits PDCCH, which contains the DCI, on CC0), 
wherein the retransmission scheduling instruction comprises retransmission indication information on performing a retransmission on a third carrier (para. 47 of Kwon – retransmission on CC2; para. 33-37 of Kwon – contents of DCI format X includes information on HARQ), 
the first carrier and the second carrier are a same carrier or different carriers, the second carrier and the third carrier are a same carrier or different carriers, and the first carrier and the third carrier are different carriers (figures 5 and 8 of Kwon – retransmission is provided on a different carrier than the original transmission).

Regarding claim 2, Kwon also teaches wherein the second carrier is a pre-configured carrier associated with the first carrier (para. 29 of Kwon – in one embodiment, retransmission are always sent through a licensed band [CC0 – second carrier] after a failure in an unlicensed band [CC 1 – first carrier]); and/or
the second carrier is a carrier determined according to a resource occupancy of each carrier of the multiple carriers (para. 28 of Kwon – if the unlicensed band used in the original transmission is busy, as noted in paragraph 29, retransmission may occur in the licensed band [i.e. second carrier]).

Regarding claims 3, 11, and 38, Kwon also teaches wherein the retransmission indication information comprises: 
a first resource identifier and/or a second resource identifier (para. 33 and figure 7 of Kwon – fields of DCI format X includes IDs and Indicators);
the first resource identifier indicates to retransmit the data on the third carrier (para. 34-35 of Kwon – carrier indicator fields can identify any carrier, including the carrier used for retransmission/HARQ operation); and
the second resource identifier indicates that the retransmitted data is data that has been transmitted on the first carrier and has not been successfully received by the user equipment (para. 36 of Kwon – new data indicator indicates that that PDSCH is a retransmission of the data that was not successfully received by the UE; alternatively, para. 37-38 of Kwon – HARQ process number indicates whether the assigned PDSCH is a retransmission of the CC indicated in CIF 1).

Regarding claims 4 and 12, Kwon also teaches wherein the first resource identifier comprises: a first carrier identifier, and/or, a first hybrid automatic repeat request process identifier (para. 33-34 of Kwon – carrier indicator fields); and
the second resource identifier comprises: a second carrier identifier, and/or, a second hybrid automatic repeat request process identifier (para. 37-38 of Kwon – HARQ process number).

Regarding claims 6 and 14, Kwon also teaches wherein the retransmission scheduling instruction is a retransmission scheduling instruction specifically for cross-carrier data retransmission (para. 32 of Kwon – DCI format X used for cross-CC data retransmission); or
the retransmission scheduling instruction comprises an indicator bit, and when the indicator bit takes a first value, it indicates that the retransmission scheduling instruction is a retransmission scheduling instruction for the cross-carrier data retransmission, when the indicator bit takes a second value, it indicates that the retransmission scheduling instruction is a retransmission scheduling instruction for single carrier data retransmission (table I in paragraph 45 of Kwon – relationship of CIFs to CC indices [example in figure 8 of Kwon], where the values of CIF 1 and CIF 2 are used to determine which carrier the retransmission will appear on); or
a cyclic redundancy check (CRC) in the retransmission scheduling instruction is scrambled with a sequence, and the sequence is a sequence specifically for the cross-carrier data retransmission (figure 7 and figure 7 of Kwon – CRC bits 712 for DCI format X, which is used for cross-CC data retransmission).

Regarding claims 7 and 15, Kwon also teaches wherein the method further comprises:
retransmitting/receiving the data on the third carrier (transmission 818 in figure 8 of Kwon – retransmission on CC2 [third carrier]).

Regarding claims 8 and 16, Kwon also teaches wherein the method further comprises:
determining whether there is an idle resource for retransmitting the data on the first carrier within a preset time period (para. 47 of Kwon – CC1 is busy); and
retransmitting the data on the third carrier in response that there is no idle resource for retransmitting the data on the first carrier within the preset time period (para. 47 of Kwon – retransmission 818 is attempted on CC2 because CC1 is busy).

Regarding claim 9 and 34, Kwon teaches a hybrid automatic repeat request method and device comprising a processor and memory, applied to a user equipment supporting multiple carriers and comprising:
sending failure indication information indicating a transmission failure of downlink data on a first carrier of the multiple carriers to a base station (para. 23 and 28 of Kwon – UE sends NACK when CRC of received sub-packet is deficient; figures 6 and 8 of Kwon – downlink data initially transmitted on unlicensed band CC1); and
receiving a retransmission scheduling instruction sent by the base station on a second carrier (para. 46 of Kwon – eNB transmits PDCCH, which contains the DCI, on CC0), wherein the retransmission scheduling instruction comprises retransmission indication information on performing a retransmission on a third carrier(para. 47 of Kwon – retransmission on CC2; para. 33-37 of Kwon – contents of DCI format X includes information on HARQ), 
the first carrier and the second carrier are a same carrier or different carriers, the second carrier and the third carrier are a same carrier or different carriers, and the first carrier and the third carrier are different carriers (figures 5 and 8 of Kwon – retransmission is provided on a different carrier than the original transmission).

Regarding claims 10 and 37, Kwon also teaches wherein before the receiving the retransmission scheduling instruction sent by the base station on the second carrier, the method further comprises: monitoring the second carrier pre-configured and associated with the first carrier; and/or monitoring the second carrier other than the first carrier among the multiple carriers (para. 40 of Kwon – UE monitors PDCCH based on search space; para. 29 of Kwon – in one embodiment, retransmission are always sent through a licensed band [CC0 – second carrier] after a failure in an unlicensed band [CC 1 – first carrier]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (of record) in view of McBeath (US 2010/0254328).

Regarding claims 5 and 13, Kwon teaches the method according to claims 4 and 12, but does not explicitly teach “wherein the first hybrid automatic repeat request process identifier and the second hybrid automatic repeat request process identifier are unique among multiple hybrid automatic repeat request processes supported by the multiple carriers; or the first hybrid automatic repeat request process identifier and the second hybrid automatic repeat request process identifier are unique among multiple hybrid automatic repeat request processes supported by one carrier.”  However, McBeath teaches multiple HARQ process indicators (para. 53 and figure 11 of McBeath), where each indicator is unique to particular frequency.  McBeath, ¶ 59 (each indicator uniquely identifies one HARQ process for the specified carrier frequency).  At the time of the invention (pre-AIA ) or at the effective filing date of the invention (AIA ), it would have been obvious for one of ordinary skill in the art to uniquely identify each HARQ process in a multi-carrier communication system, as taught by McBeath, within the enhanced HARQ process, taught by Kwon, in order to manage multiple HARQ processes without having to change the legacy DCI format, which only allows 3 bits for the indicator.  Id. at ¶ 54.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited on attached PTO-892, including figures 4-5 of Han, figure 7 of Wang, figure 14 of Moon, and figure 14 of Krzymien.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S LAMONT whose telephone number is (571)270-7514 and fax number is 571-270-8514 and email address is benjamin.lamont@uspto.gov (see MPEP 502.03 for authorizing unsecure communication) . The examiner can normally be reached M-F 7am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benjamin Lamont/Primary Examiner, Art Unit 2461